WILLIAM C. KATKER, III and STEVEN J. GUTTER, Appellants,
v.
ANTHONY FARERI, FARERI FINANCIAL GROUP, INC., and FARERI FINANCIAL SERVICES, INC., Appellees.
No. 4D08-995.
District Court of Appeal of Florida, Fourth District.
February 25, 2009.
Bonnie S. Satterfield of Bonnie S. Satterfield, P.A., Coral Springs, for appellant Steven J. Gutter.
Anthony Fareri, Boca Raton, pro se; Michael L. Feinstein and Valorie S. Chavin of Michael L. Feinstein, P.A., Fort Lauderdale, (Withdrawn counsel is no longer retained for appellees).
Per Curiam.
Affirmed.
Gross, C.J., Farmer, J., and Maass, Elizabeth T., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.